Morrill, 0. J.
—Suit by the defendants in error against the plaintiffs and others for violation of a contract for the erection of a court-house, and judgment for $2,000.
The only error assigned and relied on is, that the- plaintiffs were permitted to prove by Darst and Grayson the cost of finishing the court-house agreeably to specification, instead of Payne, the architect.
The contract specified that the work was to be done to the satisfaction of Charles Payne, the architect, and to be testified by a writing under the hand of Payne. The non-*638production of this certificate of Payne furnishes one of the causes of action. The appeal appears to have been taken for delay. ■
Aeeirmed with damages.